UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6202


BOBBY HAZEL,

                Plaintiff - Appellant,

          v.

HARLEY G. LAPPIN, Director, United States Bureau of Prisons;
JOE DRIVER; CAPTAIN BOYLES, Administrator; JORGES VAZQUEZ,
Doctor,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:09-cv-00070-REM)


Submitted:   May 20, 2010                     Decided:   May 28, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bobby Hazel, Appellant Pro Se.      Rita R. Valdrini, Assistant
United States Attorney, Wheeling, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Bobby   Hazel         appeals       the   district    court’s     order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We   have    reviewed   the    record        and   find   no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      See Hazel v. Lappin, No. 2:09-cv-00070-REM (N.D.W. Va.

Jan. 6, 2010).       We deny Hazel’s motion for a stay.                  We dispense

with oral argument because the facts and legal contentions are

adequately     presented      in    the   materials       before   the    court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                             2